Citation Nr: 1133670	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic amputation of the left fourth finger, on a schedular basis. 

2.  Entitlement to a rating in excess of 10 percent for traumatic amputation of the left fourth finger, on an extraschedular basis. 

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1985, and July 1990 to January 1997.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) in August 2008.  A transcript of the hearing is of record. 

The issue of service connection for mild degenerative changes of the left hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's left ring finger was amputated without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic amputation of the left fourth finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5155 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Moreover, documents in the claims file written in both German and Spanish have been translated to English.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

Next, the Veteran was afforded VA examinations in November 2006 and September 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the September 2008 VA examination.  Moreover, although it does not appear that the September 2008 VA examiner reviewed the Veteran's claims file, the Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

In August 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2008 DRO hearing, the DRO identified the issue on appeal.  See DRO Hearing Transcript (T.) at 1.  Also, information was solicited regarding the severity of his amputation of the left fourth finger, left hand (2-5).  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board observes that an Informal Hearing Presentation (IHP) was not received from the Veteran's representation.  Such is normally obtained as a courtesy to the representative.  However, in the instant appeal, there is no prejudice to the Veteran in failing to obtain an IHP.  The Veteran was provided a DRO hearing with the assistance of his representative.  His representative (the same representative that assisted with his personal hearing) was also given the opportunity to review the record and prepare a Statement of Accredited Representative in Appealed Case (VA Form 646) in February 2010.  Further, and significantly, the Board finds there was no fundamental change in record following the issuance of the VA Form 646.  The Board recognizes the fact that several records were translated following the submission of the VA Form 646.  However, as the Veteran's August 2008 DRO hearing was conducted in Spanish, and subsequently translated, it is clear that his representative was capable of reading those documents in Spanish, and that he would not require their translation.  Put another way, there has been no evidentiary change that would benefit from the additional review of a representative.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Amputation of the ring finger is rated under the provisions of 38 C.F.R. § 4.71a, DC 5155.  The criteria of DC 5155 are the same for the major (dominant) and minor (non-dominant) hand.

A rating of 10 percent is assigned for amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  A rating of 20 percent is assigned for amputation with metacarpal resection (more than one-half the bone lost).  A Note to the rating criteria for Single Finger Amputations reflects that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers. 

As an initial matter, the Board notes that the Veteran complained of decreased strength of his hand and hand grip at both his November 2006 and September 2008 VA examinations.  A diagnosis of left hand mild degenerative changes involving the distal and middle interphalangeal joints was provided at his September 2008 VA examination.  The September 2008 VA examiner indicated that the loss of motion, sensation and strength reported on the left hand was not related to the Veteran's left 4th finger amputation.  

The Board has referred the claim for left hand mild degenerative changes to the RO.  As such, the discussion below will be limited to the scope of the issue on appeal, that which pertains to the Veteran's traumatic amputation of the left fourth finger.  See Mittleider v. West, 11 Vet. App. 181, 182 (the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so).  Moreover, as noted above, the rating criteria for single finger amputation are the only applicable rating criteria for the Veteran's service-connected disability.  

On VA examination in November 2006, the Veteran reported complaints of constant pain in the left fourth finger stump despite his hand nor finger being in contact with anything.  Physical examination reflected that the fourth finger stump was not functional and unable to be used in grasp.  The VA examiner indicated that there were no proximal interphalangeal joint (PIP) or distal interphalangeal joint (DIP) in the fourth finger.  An X-ray reflected that the Veteran had a status post surgical amputation of the fourth proximal phalanx, the stump measuring approximately 1.8 cm.  The Veteran was diagnosed with traumatic amputation of the left ring finger, no functional use of left ring finger can be measured, no PIP or DIP joints.

A September 2008 VA examination reflected that the Veteran has a dominant right hand.  The Veteran reported a numbness sensation in all of his fingers including his thumb, secondary to his traumatic left ring finger amputation.  Physical examination revealed a left ring finger amputation through the proximal phalanx.  No ankylosis was noted.  An X-ray reflected both status post partial amputation of the fourth digit, periarticular osteopenia, and mild degenerative changes involving the distal and middle interphalangeal joints. 

The medical evidence as a whole shows that the amputation is in the area of the proximal interphalangeal joint or proximal thereto.  Metacarpal resection (more than one-half the bone lost) has not been demonstrated.  Under the regulatory rating criteria, a rating of 10 percent is warranted. 

While evaluations higher than the 10 percent rating assigned to the Veteran's disability are available under the diagnostic code, those ratings require more amputation of the ring finger than is shown in this case.  Here, the Veteran's amputation is limited to the proximal interphalangeal joint or proximal thereto. Thus, under the schedular criteria, a rating higher than 10 percent is not available.

The Veteran asks the Board to consider his functional limitations due to the amputation of the left ring finger.  A disability of the musculoskeletal system is primarily the inability, due to damage, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Thus, functional loss due to pain and weakness must be considered in evaluating the disability because a part which becomes painful on use must be regarded as seriously disabled.  Id; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability ratings should reflect the veteran's functional loss due to fatigability, incoordination, endurance, weakness, and pain).  And the rating should reflect the condition of the Veteran during flare-ups.  DeLuca v. Brown, supra.

The Board is aware of the evidence of functional loss on the record.  Both the November 2006 and September 2008 VA examinations noted complaints by the Veteran of decreased strength and hand grip.  Nevertheless, these problems have not been attributed to the amputation.  In fact, after reviewing the Veteran's history, conducting an examination, and procuring X-rays, the September 2008 VA examiner stated that the Veteran's loss of motion, sensation, and strength reported on the left hand was not related to the left 4th finger.  This medical opinion provides the Board the means to differentiate the symptomatology attributed to a non service-connected disability and the Veteran's service-connected left 4th finger disability.  Mittleider v. West, 11 Vet. App. 181, 182.  Again, the Board has referred a claim for left hand mild degenerative changes to the RO.  Further, the Board notes that any limitation of motion of the ring finger is rated as noncompensable under the rating criteria.  See 38 C.F.R. § 4.71a, DC 5230 (2010).  Consequently, a higher rating would not be warranted on this basis.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences pain.  However, the Veteran is not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's traumatic amputation of the left fourth finger-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 10 percent for his traumatic amputation of the left fourth finger is not warranted. 

Following a careful review of the record, the Board finds that the Veteran's traumatic amputation of the left fourth finger is appropriately rated as 10 percent disabling under Diagnostic Code 5155.  His traumatic amputation of the left fourth finger clearly does not have metacarpal resection.  Accordingly, the evidence shows his traumatic amputation of the left fourth finger warrants a 10 percent rating.


ORDER

A rating in excess of 10 percent for traumatic amputation of the left fourth finger on a schedular basis is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran testified at his August 2008 DRO hearing that he was laid off from the postal service due to bad production which he attributes to his service-connected finger.  See DRO Hearing T. at 2.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

Further, the Board has determined that the adjudication of the Veteran's claim for entitlement to a rating in excess of 10 percent for traumatic amputation of the left fourth finger on an extraschedular basis must be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  Obtain the current VA treatment records from the VA Medical Center in San Juan, Puerto Rico.  If these records are unavailable, document this in the claims file.

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  The examiner should be specifically asked whether the Veteran's left 4th finger disability results in a marked interference with employment, to include causing him to be unemployable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience. The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (entitlement to a TDIU and entitlement to a rating in excess of 10 percent for traumatic amputation of the left fourth finger on an extraschedular basis) with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


